The defendant has appealed from a judgment of divorce nisi granted on the ground of cruel and abusive treatment. The subsidiary findings of the master that are addressed to the specific conduct of the defendant which is complained of do not support a conclusion that she was guilty of cruel and abusive treatment toward the plaintiff. See and compare Vergnani v. Vergnani, 321 Mass. 703, 704 (1947); Hamilton v. Hamilton, 325 Mass. 278, 280 (1950); Sylvester v. Sylvester, 330 Mass. 397, 401-402 (1953); Silverman v. Silverman, 5 Mass. App. Ct. 793 (1977). Contrast Bailey v. Bailey, 97 Mass. 373, 380-381 (1867); Callan v. Callan, 280 Mass. 37, 42 (1932); Rudnick v. Rudnick, 288 Mass. 256, 257 (1934); Flavell v. Flavell, 324 Mass. 362, 364 (1949); Reed v. Reed, 340 Mass. 321, 321-322 (1960); Ober v. Ober, 1 Mass. App. Ct. 32, 33-34 (1973); Yee v. Yee, 2 Mass. App. Ct. 897 (1974); Manning v. Manning, 5 Mass. App. Ct. 795, 796 (1977). The judgment is reversed, and the complaint is to be dismissed; the defendant is to have counsel fees on appeal.
So ordered.